The Libell being read Cap1 Updike Attr pro the Respond1 pleaded that the App11 had no Authority to trade being an Apprentice whom in the Applls Serve and that the libell ought to be [quashed] who was answer’d by Cap1 Bull Attr pro the App11 the Judge sustain’d the Libell. And then they proceed3 to the Merrits of the Cause Joseph Seberry being Sworn in Court said that Cutbirth was Sick in Martinico and by his Desire Cap1 Coggeshall sent for the Doctor to him And that he heard Cap1 Coggeshall forwarn S3 Cutbirth to bring any Mollasses on Board his Vessell but when this Dep1 and the Cap1 was both a Shore a hh3 of Mollasses was brought on board and lay upon Deck when S3 Depon1 came on board S3 Cutbirth owned and this Dep1 saith he forwarnd S3 Cutbirth of putting the Mollasses in the hold till the Cap1 came on board and when the Cap1 came on bord he told Cutbirth that he should not carry the Mollasses in the Vessell without he would pay the Doctors Bills and that he would beat out the head and s3 Cutbirth s3 he w3 Stave out the head and S3 Coggeshall Told him he had better not and then Cap1 Coggeshall Ordered it to be Stowed away upon the Owners Account and Resque having first ordered s3 Cutbirth to carry away S3 Hogshead further Saith the hh3 gauged about One hundred and two or three and thirty Gallons. Court adjourned till Tomorrow 10 Clock A M Decr 15th 1727 The Court being met according to adjml The Decree was past